*830When a cash bond has been posted, there is a presumption that the moneys deposited in the defendant’s behalf are the defendant’s property (see, People v Castro, 119 Misc 2d 787, 795; Standard Elec. Equip. Corp. v Laszkowski, 305 NY 58, 61). Thus, until the criminal proceeding was terminated, the defendant was the owner of the funds put up as bail, and, when he absconded, the court properly directed the forfeiture of the bail. The remission of forfeiture is governed by a one-year Statute of Limitations (see, CPL 540.30 [2]), and the appellant’s application, made by notice of motion dated March 28, 1990, was untimely, since the forfeiture occurred on March 21, 1989, when the defendant failed to appear on his scheduled court date (see, CPL 540.10 [1]). Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.